 

    

Attorney indiGounselors at t Law

“ek
s 50M: IN STREEI
HEMPST EADgNEW YORK E1550
“TEL: (5) 505-2300 24

ethene AX (5}.6) 805-2379, ° |
Writer’s Email. ny

  

Via ECF

The Honorable George B. Daniels Map 27.
United States District Court Judge " ! £009
Southern District of New York
United States Courthouse

500 Pearl Street, Courtroom 11A
New York, NY 10007

Re: United States v. Salman Poddubnov ‘at ak. 24) AMITE

Case No #: 18-cr-509

Dear Judge Daniels,

On behalf of our client Salman Poddubnov we respectfully write to Your Honor regarding
the Court’s Order dated March 24, 2020, adjourning the sentence of our client from April 30, 2020,
to August 6, 2020. As Your Honor is aware, Mr. Poddubnov has been incarcerated since his arrest
on June 5, 2019, and is currently held in Westchester County Jail. Mr. Poddubnov’s sentence was
initially scheduled for April 9, 2020, and later adjourned to April 30, 2020. Given the current public
health emergency due to COVID 19 pandemic, we have been working diligently and have been in
contact with U.S. Probation Office and the Government, trying to ensure that PSI report is ready for
the sentence that was scheduled for April 30, 2020. Today I received an email from U.S. Probation

Officer Ms. Jill Jefferies who stated that she has written most of the report and was hoping to

1]
Case 1:18-cr-00509-GBD Document 552 Filed 03/31/20 Page 2 of 3

complete the report this week.

Because we will be asking the Court for a sentence of time served, such long adjournment of
Mr. Poddubnov’s sentence to August 6, 2020, will result in harsh consequence to our client and will
add more than three months to his incarceration without even the ability to make any arguments to
the Court as to his sentence. On March 24, 2020, the Court also adjourned the sentence of Mr.
Poddubnov’s codefendant in this case, Mr. Tengiz Khukhiashvili. Mr. Khukhiashvili is similarly
situated defendant, he is incarcerated in the same jail as Mr. Poddubnov, and his sentence was
initially scheduled for April 1, 2020. Nevertheless, Mr. Khukhiashvili’s sentence was adjourned to
June 3, 2020, more than two months earlier that Mr. Poddubnov’s sentence. As of today, at least 3
correction officers in Westchester County Jail tested positive for COVID 19. Any prolonged
incarceration of the Defendant that may have been otherwise released in the current condition of
pandemic may result in a catastrophic consequence.

Ifthe Court finds it impossible due to the current situation to hold the sentence on April 30,
2020, we respectfully request the Court on behalf of Mr. Poddubnov to adjourn his sentence to the
earliest available date thereafter, but no later than end of May or early June 2020. Alternatively, if
the Court finds it feasible to do sentencing remotely by phone or other electronic means, we

respectfully ask to keep April 30, 2020, date. I discussed this request with AUSA Mr. Daniel Nessim

on the phone today and he consented to it.

1

 

 

 
Ce:

Case 1:18-cr-00509-GBD Document 552 Filed 03/31/20 Page 3 of 3

   

ictor Shulov, sq. a
Sharifov & Associates, PLLC
Attorneys for the Defendant Salman Poddubnov

All Parties by ECF

Qs

 
